Citation Nr: 0515147	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  02-04 997	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for Wolff-Parkinson-White 
syndrome.



ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel









INTRODUCTION

The veteran had active service from July 1953 to July 1955 
and from April 1957 to January 1961.

This appeal arises from rating decisions of the Louisville, 
Kentucky Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's Wolff-Parkinson-White syndrome was first 
manifest many years following separation from service and 
Wolff-Parkinson-White syndrome is not related to disease or 
injury during service.


CONCLUSION OF LAW

The veteran's Wolff-Parkinson-White syndrome was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records are silent regarding 
complaints, findings or diagnoses of Wolff-Parkinson-White 
syndrome.  On the January 1961 separation physical 
examination, the heart was clinically evaluated as normal and 
chest x-rays were normal.

A December 1956 to January 1957 VA hospital report shows that 
on examination the heart was not enlarged.  Sinus rhythm was 
normal and no murmurs were noted.  

A June 1976 VA hospital report shows that an 
electrocardiogram had been interpreted as normal.  

A November 1995 VA report shows a diagnosis of Wolff-
Parkinson-White syndrome in November 1994.  

An October 1999 VA notation indicates that the veteran had a 
history of Wolff-Parkinson-White syndrome without 
tachyarrhythmia.  An EKG showed Wolff-Parkinson-White 
syndrome.  It was noted that it was unusual for Wolff-
Parkinson-White syndrome that was asymptomatic in youth to 
become symptomatic in late adulthood.  

A February 1996 VA hospital report indicates that the veteran 
had a history of Wolff-Parkinson-White syndrome in January 
1994.  Since then he had had episodes of chest pain but 
symptoms had not been severe.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran maintains that he currently suffers from Wolff-
Parkinson-White syndrome that was aggravated during active 
military service.  The evidence does not support this claim. 

Wolff-Parkinson-White syndrome is defined as an 
electrocardiographic pattern sometimes associated with 
paroxysmal tachycardia.  Stedman's Medical Dictionary, 1745 
(26th ed. 1995).

After a review of all the lay and medical evidence of record, 
the Board finds that a preponderance of the evidence 
demonstrates that the veteran's Wolff-Parkinson-White 
syndrome was first manifest in the early 1990s.  Moreover, 
Wolff-Parkinson-White syndrome has not been linked to any 
incident of active duty through the presentation of competent 
medical evidence.  There is no medical evidence to support 
the veteran's claim that Wolff-Parkinson-White syndrome was 
aggravated during active military service.

The service medical records are completely silent for 
evidence of this syndrome.  The medical record in the form of 
VA treatment records from 1994 established an onset of this 
syndrome more than 30 years after separation from service.  
It was noted in an October 1999 VA treatment record that it 
was unusual for Wolff-Parkinson-White syndrome that was 
asymptomatic in youth to become symptomatic in late adulthood 
as was the circumstance in the veteran's case. 

The question therefore becomes whether the manifestation of 
Wolff-Parkinson-White syndrome in the early 1990s was 
etiologically related to injury or disease in service.  In 
short, a competent medical nexus opinion as to the 
relationship between Wolff-Parkinson-White syndrome and 
service is required.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, there is no medical evidence or medical 
nexus opinion of record that would serve to provide a nexus 
between the onset of Wolff-Parkinson-White syndrome and the 
veteran's service.  It is equally clear that the veteran's 
statements in this case do not rise to the level of competent 
medical nexus evidence.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
claim for service connection; however, as the preponderance 
of the evidence is against the veteran's claim, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102.  


The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in August 2001, May 2004, and December 
2004 as well as the statement of the case in April 2002 and 
supplemental statements of the case in October 2002 and 
February 2005, which notified the appellant of the type of 
evidence necessary to substantiate his claim.  The documents 
also informed him that VA would assist in obtaining 
identified records, but that it was the appellant's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The above documents also informed the appellant about the 
information and evidence he is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The 
Board notes that the VCAA's duty-to-assist provision under 38 
C.F.R. § 3.159 has been fulfilled.  This section of the new 
regulation sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran with regards to his 
claim.  In this regard, all available VA and private 
treatment records have been obtained.  The veteran had 
requested a Travel Board hearing that was postponed.  As part 
of the September 2003 Board remand, it was requested that the 
RO clarify with the veteran whether he still wished to have a 
Travel Board hearing and whether he wished to be represented.  
RO letters in May and December 2004 requested clarification 
from the veteran on these two points; however, no response 
was received.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, upon review of the file, 
the Board is satisfied that the current record contains 
sufficient medical evidence to fully and fairly evaluate the 
veteran's appeal and thus there is no need to obtain a 
medical examination.  As an examination is unnecessary, the 
Board finds that the RO has satisfied the duty-to-assist 
obligations with respect to medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, under the Veterans Benefits 
Act of 2003, it is now permissible for VA to adjudicate a 
claim before the expiration of the statutory one-year period 
within which a claimant has to respond after receiving a VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was upheld as the veteran received VCAA 
notice in August 2001 prior to the initial unfavorable AOJ 
decision in December 2001.


ORDER

Entitlement to service connection for Wolff-Parkinson-White 
syndrome is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


